


Exhibit 10.35


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of November 11, 2013 (the
“Amendment”) by and among DSIT SOLUTIONS LTD. (“DSIT”), ACORN ENERGY, INC., a
Delaware corporation (with its successors and assigns, referred to as the
“Corporation”) and MICHAEL H. BARTH, hereinafter referred to as “Barth.”


Preliminary Statement


DSIT and Barth previously entered into an Employment Agreement dated as of
August 1, 2009 (the “Agreement”), as the same may have been amended, pursuant to
which the Corporation reimburses DSIT for 75% of the salary and benefits payable
to Mr. Barth thereunder. DSIT, the Corporation and Mr. Barth desire to amend the
Agreement as set forth herein.


Agreement


The parties therefore agree as follows:


1.
Reduction of Contribution from the Corporation. The Corporation reimburses DSIT
for 75% of Barth’s salary (the “Acorn Component”) and related costs. Effective
January 1, 2014, the Acorn Component shall be reduced by $10,000 per annum (the
“Reduction”) and neither the Corporation nor DSIT shall have any obligation to
pay the Reduction.



2.
Ratification. The parties hereby ratify and confirm the terms of the Agreement
as amended hereinabove.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


DSIT SOLUTIONS, LTD.
    
/s/Michael H. Barth
                    
By:
/s/Benny Sela
Title: President & CEO


ACORN ENERGY, INC.


By:             
/s/John A. Moore
Title: President & CEO






